Citation Nr: 0911501	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-24 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD), on appeal from an 
initial grant of service connection.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss, on appeal from an initial grant of service 
connection.  

3.  Entitlement to service connection for ulcers, to include 
as being secondary to the appellant's service-connected post-
traumatic stress disorder.

4.  Entitlement to service connection for a heart disorder, 
including hypertension, to include as being secondary to the 
appellant's service-connected post-traumatic stress disorder.

5.  Entitlement to service connection for acid reflux 
disease, to include as being secondary to the appellant's 
service-connected post-traumatic stress disorder.

6.  Entitlement to service connection for a prostate 
disability, to include as being secondary to exposure to 
chemical dioxins.  

7.  Entitlement to service connection for impotency, to 
include as being secondary to exposure to chemical dioxins.  

8.  Entitlement to service connection for a bilateral foot 
disorder.  


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Esquire


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from July 1967 to July 
1970.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of March and June 2007 by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Since the issuance of the two rating decisions on appeal, the 
appellant and his attorney have proffered documents averring 
that since last being seen by VA medical personnel, his 
service-connected hearing loss and PTSD have become more 
severe.  Pursuant to VA's duty to assist, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) 
(2008).  Where a claimant asserts that the disability in 
question has increased in severity since the most recent 
rating examination, an additional examination is appropriate.  
See VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 
377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
Board therefore finds that comprehensive VA examinations are 
necessary to address the current level of the appellant's 
disabilities.

As noted on the front page of this action, the appellant has 
requested service connection for disabilities involving 
ulcers, a heart condition (including hypertension), and acid 
reflux disease all secondary to a service-connected disorder 
(PTSD).  To support his claim, the appellant submitted a 
letter from a Doctor W. M. Sandy (November 5, 2007) in which 
Dr. Sandy opined that the appellant's heart disability along 
with his gastrointestinal disorder were related to or caused 
by the appellant's service-connected PTSD.  Doctor Sandy did 
not, however, provide comments on the appellant's ulcer 
disability.  In other words, he limited himself to the 
hypertension and the reflux disease.  

The RO has said, through its Statement of the Case, issued in 
July 2007, that medical evidence had not been presented that 
etiologically linked the appellant's claimed disorders with 
his military service or with a service-connected disorder.  
The Board notes that the appellant did not undergo a medical 
examination with respect to these three claimed disabilities 
either before or after the appellant submitted the statement 
by Doctor Sandy.  

Because there is a lack of medical information, either from a 
private or VA doctor, concerning the etiology of the 
appellant's acid reflux disease, ulcers, and heart 
disability, it is the opinion of the Board that these issues 
should be returned to the RO for the purpose of obtaining 
such an opinion.  That is, the Board believes that a thorough 
and contemporaneous medical examination that takes into 
account the records of prior medical treatment, including the 
opinion provided by the appellant's doctor, should be 
accomplished, so that the disability evaluation will be a 
fully informed one in regards to the appellant's claims.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Based upon the 
evidentiary record in the instant case, as discussed above, 
and in light of the applicable provisions of the VCAA, it is 
the Board's opinion that such an examination should be 
afforded the appellant before the Board's decision on the 
merits of his claim is issued.  In other words, because a 
physician has not commented specifically on the appellant's 
contentions and assertions, the claim is remanded for the 
purpose of obtaining additional medical information that 
would provide answers to the appellant's contentions.

Additionally, with respect to the disabilities involving the 
prostate, impotency, and a bilateral foot condition, and 
whether service connection should be awarded, the Board also 
finds that these three issues should be returned to the 
RO/AMC for further development.  VA has a duty to obtain a 
medical examination or opinion when such examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2006).  Because 
there has been a lack of clarity overall with the claim, the 
Board believes that the claim should be returned to the 
RO/AMC so that thorough and contemporaneous medical 
examination which takes into account the records of prior 
medical treatment, along with the appellant's service medical 
records, should be accomplished so that the disability 
evaluations will be a fully informed one in regards to the 
appellant's claim.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Such examinations should be performed because they may 
provide additional insight into the appellant's claim. 

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:



1.  The AMC/RO should contact the 
appellant and ask that he identify all 
sources of medical treatment received 
since January 2007 for the eight 
conditions that are the subject of this 
Board action, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the AMC/RO 
should inform the appellant of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 CFR § 3.159 
(2008).

2.  The AMC/RO should arrange for an 
examination of the prostate, the feet, 
the heart, the gastrointestinal system, 
and the reproductive system.  The purpose 
of these examinations is to ascertain 
whether the appellant now suffers from 
disabilities affecting the 
gastrointestinal tract (acid reflux 
diseases and ulcers), impotency, the 
feet, the heart, and the prostate, and 
the etiology of the found disabilities.  
The claims folder, including any 
documents obtained as a result of this 
Remand, should be made available to the 
examiner for review before the 
examination.  The examination report 
should consider all findings necessary to 
evaluate the claim and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.

The examiner is asked to express an 
opinion concerning the etiology of the 
found disabilities.  The examiner is 
asked to state whether it is at least as 
likely as not that any disorder is 
related to any in-service disease or 
injury or to his service in general or to 
a service-connected disability, such as 
his PTSD.  If the examiner determines 
that the appellant's hypertension and 
acid reflux disease are not secondary to 
the appellant's service-connected 
psychiatric disorder (as has been implied 
by the appellant's private physician in 
his November 2007 report), the examiner 
should specifically note why he or she 
does not believe that the two 
disabilities are inter-related.  In other 
words, if the examiner disagrees with the 
hypothesis made by the appellant's doctor 
(Letter from Dr. W. M. Sandy, November 5, 
2007), the examiner is requested to 
discuss his/her reasoning in detail.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disabilities, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

3.  The RO/AMC should schedule the 
appellant for a VA audiological 
examination in order to determine the 
severity and extent of the appellant's 
service-connected bilateral hearing loss.  
The complete claims folder and this 
remand are to be made available to the 
examiner before the examination, and the 
examiner must indicate that he or she has 
reviewed the claims folder.  If possible, 
the examination should be performed by an 
individual who has not previously seen or 
treated the appellant.

The examiner is asked to express an 
opinion concerning the effect of the 
appellant's hearing loss on his ability 
to currently work or to be employed in 
the future.  If these matters cannot be 
medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
respective report.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.

The results proffered by the examiner 
must reference the complete claims folder 
and any inconsistent past diagnoses 
given.  Also, it is requested that the 
results of the examination be typed or 
otherwise recorded in a legible manner 
for review purposes.

4.  The appellant should be scheduled for 
a VA psychiatric examination.  The 
purpose of the examination is to 
determine the extent and severity of the 
service-connected PTSD.  The examiner 
should be provided a copy of this remand 
together with the appellant's entire 
claims folder, and the examiner is asked 
to indicate whether he or she has 
reviewed the claims folder.  All 
appropriate tests should be conducted.  
The examiner should assign a numerical 
code under the Global Assessment of 
Functioning Scale (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disabilities.  Moreover, the 
examiner should comment on the type of 
symptoms, if any, the appellant currently 
manifests, or has manifested in the 
recent past, that are attributable to his 
service-connected PTSD. 

The results proffered the examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses given. If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report. It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

5.  The AMC/RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 
38 C.F.R. § 4.2 (2008); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the AMC/RO should readjudicate the issues on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant should be provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




